[Cite as Beasley v. Fischer's Foreign Cars, Inc., 2014-Ohio-678.]


STATE OF OHIO                     )                         IN THE COURT OF APPEALS
                                  )ss:                      NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

RICHARD B. BEASLEY                                          C.A. No.   26798

        Appellant

        v.                                                  APPEAL FROM JUDGMENT
                                                            ENTERED IN THE
FISCHER'S FOREIGN CARS INC.                                 STOW MUNICIPAL COURT
                                                            COUNTY OF SUMMIT, OHIO
        Appellee                                            CASE No.   2012 CVI 3399

                                 DECISION AND JOURNAL ENTRY

Dated: February 26, 2014



        MOORE, Presiding Judge.

        {¶1}     Plaintiff, Richard B. Beasley, appeals from the judgment of the Stow Municipal

Court. This Court reverses and remands this matter for further proceedings consistent with this

opinion.

                                                       I.

        {¶2}      On October 25, 2012, Mr. Beasley filed a complaint against Fischer’s Foreign

Cars, Inc. (“Fischer’s”) alleging that Fischer’s had taken possession of Mr. Beasley’s jaguar to

make repairs. After paying the balance of the repair bill, Mr. Beasley alleged that he learned that

Fischer’s had used defective parts in repairing the car. Mr. Beasley maintained that Fischer’s

had refunded him a portion of the repair bill, but not the entirety of what was due to him. Mr.

Beasley sought damages in the amount of $708.17.

        {¶3}     On December 13, 2012, a magistrate’s decision was filed, in which the magistrate

found in favor of Mr. Beasley and awarded him damages in the amount of $274.12 plus interest
                                                   2


at a rate of 3% per annum from the date of the decision.1 Thereafter, Mr. Beasley sent a letter to

the magistrate, which is date-stamped December 27, 2012, in which he disputed the calculation

of damages, and he questioned why interest accrued from the date of the decision instead of the

date of his injury.

        {¶4}    On January 14, 2013, the trial court entered an order in which it determined:

        More than 14 days have passed since the [d]ecision of the [m]agistrate was filed
        and no party filed objections to the decision.

        Accordingly, the [m]agistrate’s [d]ecision is adopted and approved.

        Based upon the evidence and testimony given at hearing held November 28, 2012,
        it is Ordered that judgment be awarded in [Mr. Beasley]’s favor in the amount of
        $274.12 plus interest at a rate of 3% per annum from December 12, 2012. Costs
        to be paid by [Fischer’s].

        ***

        {¶5}    Mr. Beasley timely appealed from the judgment of the trial court, and he now

presents one assignment of error for our review.

                                                II.

                                  ASSIGNMENT OF ERROR

        THE TRIAL COURT ERRED BY NOT AWARDING MR.[ ]BEASLEY THE
        ACTUAL DAMAGES OF HIS INJURY. [THE MAGISTRATE] DECLARES
        THAT MR. BEASLEY HAS, “PROVED THE ALLEGATIONS OF THE
        COMPLAINT BY A PREPONDERANCE OF THE EVIDENCE.” OHIO LAW
        PROVIDES INJURED PARTIES BE COMPENSATED WITH THEIR
        ACTUAL DAMAGES, WHEN THE INJURED ARE SUBJECTED TO UNFAIR
        AND DECEPTIVE ACTS. FISCHER’S[ ]ADMITTED THEIR ERROR, BY
        HONORING THEIR FULL WARRANTY, BUT ATTEMPTED TO
        COMPENSATE MR. BEASLEY WITH AN INCORRECT AMOUNT, WHICH
        WAS DUPLICATED BY THE COURT’S MAGISTRATE.



        1
         The magistrate signed the decision on December 12, 2012. However, the date-stamp
and service date reflect the date of December 13, 2012. “The time-stamp evidences the date of
filing and raises a presumption that the document was filed on that date.” Haley v. Nomad
Preservation, Inc., 9th Dist. Summit No. 26220, 2012-Ohio-4385, ¶ 9.
                                                   3


       IN ADDITION, THE START DATE FROM WHICH THE INTEREST WAS
       AWARDED IN THIS CASE DOES NOT REFLECT THE DATE THE
       INFRACTION OCCURRED, AS PROVED AND VALIDATED BY THE
       MAGISTRATE’S DECISION.

       {¶6}    In his sole assignment of error, Mr. Beasley argues that the trial court erred in its

calculation of his damages and in awarding interest as of the date the magistrate signed her

decision instead of the date of injury.

       {¶7}    This matter was resolved through the trial court’s adoption of a magistrate’s

decision, which the trial court seems to indicate that it adopted on the sole basis that no party had

filed objections. Civ.R. 53(D)(3)(b)(i) provides that “[a] party may file written objections to a

magistrate’s decision within fourteen days of the filing of the [magistrate’s] decision * * *.”

Civil Rule 53(D)(4)(c) provides that, if no written objections are filed, the trial court may adopt

the magistrate’s decision absent error of law or other defect on the face of the decision.

       {¶8}    Here, we read Mr. Beasley’s letter as clearly disputing the magistrate’s decision,

and we conclude that it constitutes “written objections” for the purposes of Civ.R. 53(D)(3)(b)(i).

See Simco Management Property Corp. v. Snyder, 7th Dist. Mahoning No. 98 CA 210, 2000

WL 309396, *1 (Mar. 20, 2000) (noting that a letter to a trial court from pro se litigant could be

construed as an objection to a magistrate’s decision). Therefore, contrary to the sole rationale for

adopting the magistrate’s decision set forth in the trial court’s order, the record demonstrates that

objections to the magistrate’s decision were filed. As the trial court relied upon an incorrect

premise as its only basis for adopting the decision, we conclude that the trial court erred in this

respect, and we sustain Mr. Beasley’s assignment of error on this basis. Accordingly, we do not

reach the substantive issues Mr. Beasley has presented in his assignment of error, but rather we

remand for the trial court to consider the timely filed objections in the first instance.
                                                 4


                                                III.

       {¶9}    Mr. Beasley’s assignment of error is sustained. The judgment of the trial court is

reversed, and this matter is remanded for further proceedings consistent with this opinion.

                                                                              Judgment reversed,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Stow Municipal

Court, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.



                                                       CARLA MOORE
                                                       FOR THE COURT

WHITMORE, J.
CARR, J.
CONCUR.

APPEARANCES:

RICHARD B. BEASLEY, pro se, Appellant.

FISCHER’S FOREIGN CARS, Appellee.